IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


RUBEN M. COLLAZO,                      : No. 439 MAL 2017
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
PENNSYLVANIA STATE POLICE,             :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 14th day of November, 2017, the Petition for Allowance of

Appeal is DENIED.